DETAILED ACTION
Claims 1-15 are presented for examination.
The present application is being examined under the AIA  (America Invents Act) First Inventor to File.
This Office Action is Non-Final.
This action is responsive to the following communication: corresponding claims filed on 10-09-2019.

Domestic Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10-09-2019 is in compliance with the provisions of 37 CFR 1.97.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0364570 (hereinafter Stern) in view of U.S. Publication No. 2020/0073675 (hereinafter Duval) .

As per claims 1, 8, 12, Stern discloses a method of executing a software module in a computing system, the method comprising: 
executing, in a first processing device of the computing system, a first software module to verify a second software module and to cause a second processing device of the computing system to execute the second software module; (abstract states that an apparatus“ includes a processor configured to, during a boot process of the system processor, receive boot code from the storage device via the first interface.  The processor is configured to generate a first value based on the boot code.  The processor is further configured to provide the boot code to the system processor via the second interface.” According to Stern, the first value generated is in response to “measuring”. ¶ [0006] )
executing, in the second processing device, the second software module to execute, in the second processing device, (portions of first code boot executing by system processor 150; Fig 1)  a third software module (secondary or subsequent portions of boot code; ¶ [0003], [0020] ) and to provide a first key of a key pair to the third software module; and (measurements of the code may refer to the processor generating hash values based on the code; ¶ [0004]) 
protecting, by the second processing device, a memory space associated with the third software module, wherein the memory space contains the first key of the key 
Stern does not distinctly discloses the following: 
wherein the processing device contains a second key of the key pair. 
However, Duval explicitly discloses wherein the processing device contains a second key of the key pair. (abstract states that the invention concurrently measuring and executing images by a “a first processing resource and a second processing resource.”  These measuring may be done in a way where “The cryptographic keys used to sign data and verify data can be different keys.” ¶ [0036] )

It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Stern and Duval because both references are in the same field of endeavor. Duval’s teaching of using different keys to make measurements would enhance Sterns's system because it would further enhance system security from malicious code. 

As per claim 2, Stern as modified discloses wherein the first processing device comprises a trusted processing device. (Stern illustrates an automatic measuring processor; Fig 1) 
As per claim 3, Stern as modified discloses wherein the second software module comprises a boot firmware of the computing system. (Stern discloses a “boot code”; abstract. Alternatively, the system described may be implemented with “firmware device”. ¶ [0015] )

As per claim 6, Stern as modified discloses comprising monitoring, by the third software module, an integrity of the computing system, securing an indication of the integrity of the computing system using the first key of the key pair and providing the secured indication to the first processing device. (Stern: abstract states that an apparatus“ includes a processor configured to, during a boot process of the system processor, receive boot code from the storage device via the first interface.  The processor is configured to generate a first value based on the boot code.  The processor is further configured to provide the boot code to the system processor via the second interface.” According to Stern, the first value generated is in response to “measuring”. ¶ [0006] The measurement of the code may refer to the processor generating hash values based on the code; ¶ [0004]), (Duval: abstract states that the invention concurrently measuring and executing images by a “a first processing resource and a second processing resource.”  These measuring may be done in a way where “The cryptographic keys used to sign data and verify data can be different keys.” ¶ [0036] )
As per claim 7, Stern as modified discloses wherein the second key of the key pair is stored in a memory of the first processing device. (Duval: abstract states that the 
As per claim 9, Stern as modified discloses wherein the first code component comprises a firmware of the first processor and the second code component comprises a boot firmware of the processing apparatus. (Stern: abstract states that an apparatus“ includes a processor configured to, during a boot process of the system processor, receive boot code from the storage device via the first interface.  The processor is configured to generate a first value based on the boot code.  The processor is further configured to provide the boot code to the system processor via the second interface.” According to Stern, the first value generated is in response to “measuring”. ¶ [0006] )
As per claim 10, Stern as modified discloses wherein the second processor is to run the third code component to generate the first and second keys of the key pair and to provide the first key of the key pair to the first processor. Stern: abstract states that an apparatus“ includes a processor configured to, during a boot process of the system processor, receive boot code from the storage device via the first interface.  The processor is configured to generate a first value based on the boot code.  The processor is further configured to provide the boot code to the system processor via the second interface.” According to Stern, the first value generated is in response to “measuring”) (Duval: ¶ [0006] abstract states that the invention concurrently measuring and executing images by a “a first processing resource and a second processing 
As per claim 11, Stern as modified discloses  wherein the second processor is to run the third code component to determine a status of at least one operational characteristic of the processing apparatus and to provide a message secured by the second key to the first processor, wherein the message includes an indication of the status. (Duval: he status register can indicate that the second portion of the image is ready to be accessed and/or that the second portion of the image has been successfully 
measured. ¶ [0049] )
As per claim 13, Stern as modified discloses wherein the first processing apparatus comprises a trusted processor. (Stern: Measuring processor Fig 1) 

As per claim 15, Stern as modified discloses the second processing apparatus is to run the software module to generate the first and second keys of the key pair and to send the second key of the key pair to the first processing apparatus. (Stern:abstract states that the invention concurrently measuring and executing images by a “a first processing resource and a second processing resource.”  These measuring may be done in a way where “The cryptographic keys used to sign data and verify data can be different keys.” ¶ [0036] )

Claims 5, 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0364570 (hereinafter Stern) in view of U.S. Publication No. 2020/0073675 (hereinafter Duval)  and further view of U.S. Publication No 2013/0013931 (hereinafter O’Hare).


O’Hare does not discloses an asymmetric key pair. 
However, O’Hare discloses an asymmetric key pair.¶ [002]
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Stern as modified and O’Hare because all references are in the same field of endeavor. O’Hare’s teaching of using asymmetrical keys to make measurements would enhance Sterns's as modified system because it will increase security when protecting data from malicious code. 




Relevant Prior Art
Pertinent prior art for the instant application is U.S. Publication No. 2019/0266331 by Sanchez Diaz which discloses a Dynamic Trust Manager (DTM) having an interface coupled to an embedded system including an Application Processor (AP), boot media, and security processor.  The security processor, at a start of a boot sequence of the AP, prevents the AP from proceeding with the boot sequence, verifies bootloader code stored in the boot media via boot media access, and if the bootloader code verification is successful, allows the AP to proceed using the verified bootloader code.  The security processor may also be configured to activate an interrupt request of the AP during runtime, request the AP to execute a Security Monitor Driver (SMD) of the 
Another pertinent prior art for the instant application is U.S. Publication No. 2015/0199520 by Wolley which discloses A system and methods are disclosed for securely booting a processing system using a three step secure booting process.  Several embodiments are presented, wherein upon power-on-reset, the first boot step uses a secure boot device comprising of a programmable device or an FPGA which boots up first, validates its configuration file and then validates the processor(s) configuration data before presenting the configuration data to the processor(s).  This enables validation of `pre-boot` information, such as the Reset Control Word and pre-boot processor configuration data.  The second and third boot steps validate the internal secure boot code and external boot code respectively using one or more of secure validation techniques, such as encryption/decryptio.





Conclusion

With respect to any newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See MPEP §714.02 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        

Aurel Prifti     
 Primary Examiner

Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov